DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered. Currently, claims 1, 3-6, 8-13, 15-23 are pending.

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
Claims 7-9 have been canceled by the applicant but claims 8 and 9 are still present, and these claims are misnumbered as they were previously claims 10 and 11. Thus, every non-

Response to Arguments

Applicant’s arguments, see pages 14-17 of the remarks, filed 1/14/22, with respect to the rejection(s) of claim(s) 1, 13-15, 17-18, and 20 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the amendment to the above mentioned claims.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 10-15, 20, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beiriger et al. (US 10,402,295) in view of Nozawa (US 2013/0026837) and She et al. (US 2018/0032297).
Regarding claims 1 and 20, Beiriger discloses a method implementable on a processor connected with an information processing device and a non-transitory computer-readable medium storing computer-readable program instructions executable by a processor connected with an information processing device comprising a communication interface, wherein the non-transitory computer-readable medium, the processor, and the information processing device are external to a printer, the program instructions being configured to, when executed by the processor, cause the processor to: 
124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health); and 
perform a deterioration degree determining process with the processor to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery in a method differing depending on whether the received status information includes the deterioration degree information of the rechargeable battery (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced), 
the deterioration degree determining process including: 
when the received status information includes the deterioration degree information, determining the deterioration degree information included in the status information as the specific deterioration degree information (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced); and 
generate notification information when the determined specific deterioration degree information is equal to or more than a threshold stored in a memory of the information processing device, the notification information including at least one of information representing that the rechargeable battery needs to be replaced or maintained and information representing 124 and thresholds can be used to determine whether a consumable needs to be replaced, such a threshold may be the age of a peripheral, remaining life of a battery, etc.).
Beiriger does not disclose expressly transmit the generated notification information to a device other than the printer via the communication interface and when the received status information does not include the deterioration degree information, determining the specific deterioration degree information based on the usage information included in the received status information. 
Nozawa discloses the status information including usage information regarding use of a rechargeable battery that deteriorates with use of the printer; perform a deterioration degree determining process to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery from deterioration degree information of the rechargeable battery, the deterioration degree determining process including: when the received status information includes the deterioration degree information, determining the deterioration degree information included in the status information as the specific deterioration degree information; and when the received status information does not include the deterioration degree information, determining the specific deterioration degree information based on the usage information included in the received status information; and generate notification information when the determined specific deterioration degree information is equal to or more than a threshold stored in a memory of the information processing device, the notification information including at least one of information representing that the rechargeable battery needs to be replaced or maintained and information representing that the printer needs to be replaced (see Figs. 9, 12, and 13, and paras 44-45, 82-93, and 101, control unit 41 monitors rechargeable batteries 50A and 50B, acquires charge capacity and determines the level of charge for each 
She discloses transmit the generated notification information to a device other than the printer via the communication interface (see paras 33 and 71, cloud server 40 pushes received status information from cloud printer 30 to mobile terminal 10).

Regarding claim 13, Beiriger discloses a non-transitory computer-readable medium storing computer-readable program instructions executable by a processor of a first intermediary device of a communication system, the communication system comprising the first intermediary device and a second intermediary device, wherein the non-transitory computer-readable medium, the processor, and the first intermediary device are external to a printer, the program instructions being configured to, when executed by the processor, cause the processor to: 
receive status information transmitted by the printer, via the communication interface, the status information including usage information regarding use of a rechargeable battery that deteriorates with use of the printer (see Fig. 9 and col 2 line 65-col 3 line 3, col 3 lines 13-20 and 54-63, col 4 lines 5-8 and 26-33, and col 5 lines 1-5, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health); and 
perform a deterioration degree determining process with the processor to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery in a method differing depending on whether the received status information includes the deterioration degree information of the rechargeable battery (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, 
the deterioration degree determining process including: 
when the received status information includes the deterioration degree information, determining the deterioration degree information included in the status information as the specific deterioration degree information (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced); and 
generate notification information when the determined specific deterioration degree information is equal to or more than a threshold stored in a memory of the information processing device, the notification information including at least one of information representing that the rechargeable battery needs to be replaced or maintained and information representing that the printer needs to be replaced (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, dynamic parameters of consumable components are monitored by client 124 and thresholds can be used to determine whether a consumable needs to be replaced, such a threshold may be the age of a peripheral, remaining life of a battery, etc.).
Beiriger does not disclose expressly39 receive an HTTP request including status information of a printer, from the second intermediary device via a communication interface of the first intermediary device, when the received status information does not include the deterioration degree information, determining the specific deterioration degree information based on the usage information included in the received status information, and transmit the generated notification information to a device other than the printer via the communication interface.
41 monitors rechargeable batteries 50A and 50B, acquires charge capacity and determines the level of charge for each battery and the predicted life span of the batteries, all of the above can be displayed to a user, in addition to a notification to replace a battery when it’s life cycle has ended).
39She discloses receive an HTTP request including status information of a printer, from the second intermediary device via a communication interface of the first intermediary device (see paras 26 and 29-33, cloud server 40 receives status information from cloud printer 30 based on a request from mobile terminal 10); and 
transmit the generated notification information to a device other than the printer via the communication interface (see paras 33 and 71, cloud server 40 pushes received status information from cloud printer 30 to mobile terminal 10, mobile terminal 10 can then transmit the status information to a second mobile terminal 20).
14, Beiriger discloses a non-transitory computer-readable medium storing computer-readable program instructions executable by a processor of a second intermediary device of a communication system, the communication system comprising a first intermediary device and the second intermediary device, wherein the non-transitory computer-readable medium, the processor, and the second intermediary device are external to a printer, the program instructions being configured to, when executed by the processor, cause the processor to: 
transmit a request for transmission of status information to the printer via a communication interface of the second intermediary device, the status information including usage information regarding use of a rechargeable battery that deteriorates with use of the printer (see col 4 line 26-col 5 line 5 and col 8 lines 12-43 printer drivers 132 can be stored on a server or in the cloud and can provide printer information to application 126 located on client 124),
receive status information transmitted by the printer, via the communication interface, (see Fig. 9 and col 2 line 65-col 3 line 3, col 3 lines 13-20 and 54-63, col 4 lines 5-8 and 26-33, and col 5 lines 1-5, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health); and 
perform a deterioration degree determining process with the processor to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery in a method differing depending on whether the received status information includes the deterioration degree information of the rechargeable battery (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced), 
the deterioration degree determining process including: 
124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced); and 
generate notification information when the determined specific deterioration degree information is equal to or more than a threshold stored in a memory of the information processing device, the notification information including at least one of information representing that the rechargeable battery needs to be replaced or maintained and information representing that the printer needs to be replaced (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, dynamic parameters of consumable components are monitored by client 124 and thresholds can be used to determine whether a consumable needs to be replaced, such a threshold may be the age of a peripheral, remaining life of a battery, etc.).
Beiriger does not disclose expressly39 transmit an HTTP request including the received status information to the first intermediary device via the communication interface, when the received status information does not include the deterioration degree information, determining the specific deterioration degree information based on the usage information included in the received status information, and transmit the generated notification information to a device other than the printer via the communication interface.
Nozawa discloses the status information including usage information regarding use of a rechargeable battery that deteriorates with use of the printer; perform a deterioration degree determining process to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery from deterioration degree information of the 41 monitors rechargeable batteries 50A and 50B, acquires charge capacity and determines the level of charge for each battery and the predicted life span of the batteries, all of the above can be displayed to a user, in addition to a notification to replace a battery when it’s life cycle has ended).
She discloses transmit a request for transmission of status information to the printer via a communication interface of the second intermediary device (see paras 26 and 29-33, cloud server 40 receives status information from cloud printer 30 based on a request from mobile terminal 10); 
receive the status information transmitted by the printer, via the communication interface (see paras 26 and 29-33, cloud server 40 receives status information from cloud printer 30 based on a request from mobile terminal 10); 
transmit an HTTP request including the received status information to the first intermediary device via the communication interface (see paras 26, 33, 50, and 71, cloud server 40 pushes received status information from cloud printer 30 to mobile terminal 10, mobile terminal 10 can then transmit the status information to a second mobile terminal 20); and 


Regarding claim 15, Beiriger discloses an information processing device comprising: 
a communication interface (see Figs. 1 and 2 and col 3 lines54-59, col 6 lines 4-11, communication unit 202);
a processor (see Fig. 2 and col 6 lines 20-42, processor 204); and
a memory storing computer-readable instructions configured to, when executed by the processor (see Fig. 2 and col 6 line 42-col 7 line 6, memories 208), cause the processor to: 
receive status information transmitted by the printer, via the communication interface, the status information including usage information regarding use of a rechargeable battery that deteriorates with use of the printer (see Fig. 9 and col 2 line 65-col 3 line 3, col 3 lines 13-20 and 54-63, col 4 lines 5-8 and 26-33, and col 5 lines 1-5, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health); and 
perform a deterioration degree determining process with the processor to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery in a method differing depending on whether the received status information includes the deterioration degree information of the rechargeable battery (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced), 
the deterioration degree determining process including: 
when the received status information includes the deterioration degree information, determining the deterioration degree information included in the status information as the specific deterioration degree information (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced); and 
generate notification information when the determined specific deterioration degree information is equal to or more than a threshold stored in a memory of the information processing device, the notification information including at least one of information representing that the rechargeable battery needs to be replaced or maintained and information representing that the printer needs to be replaced (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, dynamic parameters of consumable components are monitored by client 124 and thresholds can be used to determine whether a consumable needs to be replaced, such a threshold may be the age of a peripheral, remaining life of a battery, etc.).
Beiriger does not disclose expressly transmit the generated notification information to a device other than the printer via the communication interface and when the received status information does not include the deterioration degree information, determining the specific deterioration degree information based on the usage information included in the received status information. 
Nozawa discloses the status information including usage information regarding use of a rechargeable battery that deteriorates with use of the printer; perform a deterioration degree determining process to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery from deterioration degree information of the rechargeable battery, the deterioration degree determining process including: when the received status information includes the deterioration degree information, determining the deterioration degree information included in the status information as the specific deterioration degree information; and when the received status information does not include the deterioration degree 41 monitors rechargeable batteries 50A and 50B, acquires charge capacity and determines the level of charge for each battery and the predicted life span of the batteries, all of the above can be displayed to a user, in addition to a notification to replace a battery when it’s life cycle has ended).
She discloses transmit the generated notification information to a device other than the printer via the communication interface (see paras 33 and 71, cloud server 40 pushes received status information from cloud printer 30 to mobile terminal 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the plural external devices able to transmit notification information, as described by She, and the monitoring of rechargeable batteries that deteriorate and notification of replacement as necessary, as described by Nozawa, with the system of Beiriger.
The suggestion/motivation for doing so would have been to prevent printer failure and associated costly repairs thereby increasing system efficiency.
Therefore, it would have been obvious to combine Beiriger with Nozawa and She to obtain the invention as specified in claims 1, 13-15, and 20.

Regarding claim 3, Beiriger further discloses wherein the program instructions are further configured to, when executed, cause the processor to transmit the specific deterioration degree information via the communication interface (see Fig. 9 and col 2 line 65-col 3 line 3, col 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health).
Regarding claim 4, She and Nozawa do not disclose expressly wherein the program instructions are further configured to, when executed, cause the processor to send an e-mail including the deterioration degree information via the communication interface in the transmission of the specific deterioration degree information (see col 14 lines 8-13, e-mail can be used to notify printer status).
Regarding claim 5, Nozawa further discloses wherein the program instructions are further configured to, when executed, cause the processor to: when the received status information includes the deterioration degree information, transmit the specific deterioration degree information via the communication interface; and when the received status information does not include the deterioration degree information, transmit information corresponding to the usage information included in the status information (see paras 82-93, status information for the rechargeable batteries 50 can be the charge capacity level or information regarding the life prediction, one being specific information and the other being usage information).  
Regarding claim 6, Nozawa further discloses wherein the program instructions are further configured to, when executed, cause the processor to, in the transmission of the generated notification information, perform: generating screen data including the notification information (see Figs. 9, 12, and 13, and paras 82-93, notification screen data is generated and displayed to a user); and 
She further discloses in response to a request from an administrator terminal, transmitting a response including the generated screen data to the administrator terminal via the communication interface (see paras 33-34, cloud server 40 receives status information from cloud printer 30 and cloud server 40 pushes received status information from cloud printer 30 to mobile terminal 10).
10, She further discloses wherein the printer is configured to communicate with the information processing device indirectly via an intermediary device (see paras 33 and 71, cloud server 40 receives status information from cloud printer 30 and cloud server 40 pushes received status information from cloud printer 30 to mobile terminal 10, mobile terminal 10 can then transmit the status information to a second mobile terminal 20), and 
wherein the program instructions are further configured to, when executed, cause the processor to receive the status information transmitted by the printer, from the intermediary device via the communication interface (see paras 33-34, 50, and 52, cloud server 40 receives status information from cloud printer 30 and cloud server 40 pushes received status information from cloud printer 30 to mobile terminal 10, mobile terminal 10 can then transmit the status information to a second mobile terminal 20).  
Regarding claim 11, She further discloses wherein the printer is configured to communicate with a management server indirectly via the information processing device, and wherein the program instructions are further configured to, when executed, cause the processor to: receive first request information from the management server via the communication interface; and transmit second request information corresponding to the received first request information to the printer via the communication interface (see paras 31-34, mobile terminal 10 could be a management server, as such mobile terminal 10 indirectly receives status information from cloud printer 30 via cloud server 40).
Regarding claim 12, Beiriger further discloses wherein the program instructions are further configured to, when executed, cause the processor to transmit an e-mail including the notification information via the communication interface (see col 14 lines 8-13, e-mail can be used to notify printer status).
Regarding claim 23, She further discloses wherein the program instructions are further configured to, when executed, cause the processor to send an HTTP response via the communication interface in the transmission of the specific deterioration degree information (see 40 receives status information from cloud printer 30 based on a request from mobile terminal 10).

Claims 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over She in view of Beiriger (US 10,402,295), Nozawa (US 2013/0026837) and Kanada (US 2011/0216348).
Regarding claim 17, She discloses a communication system comprising: 
a management server (see Fig. 1 cloud server 40); and 
an intermediary device (see Fig. 1, mobile terminal 10), 
wherein the management server comprises: 
a first communication interface (see Figs. 7 and 8 and paras 66 and 70, communication module 704 and network interface 805); and 
a first controller (see Fig. 8 and para 70, microprocessor 801), 
wherein the intermediary device comprises: 
a second communication interface (see paras 22-23, mobile terminal 10 contains a communication interface); and 
41wherein the first controller is configured to: 
receive the status information via the first communication interface (see paras 29-33 and 71, cloud server 40 receives status information from cloud printer 30), and 
transmit the generated notification information to a device other than the printer via the communication interface (see paras 33 and 71, cloud server 40 pushes received status information from cloud printer 30 to mobile terminal 10).
She does not disclose expressly a second controller, wherein the intermediary device is external to a printer, the second controller configured to: 
transmit a request for transmission of status information to a printer via the second communication interface, the status information including usage information regarding use of a 
Beiriger discloses wherein the first controller is configured to: 
receive the status information via the first communication interface (see Fig. 9 and col 2 line 65-col 3 line 3, col 3 lines 13-20 and 54-63, col 4 lines 5-8 and 26-33, and col 5 lines 1-5, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health); and 
perform a deterioration degree determining process with the first controller to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery in a method differing depending on whether the received status information includes the deterioration degree information of the rechargeable battery (see col 4 lines 49-53, col 8 lines 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced), 
the deterioration degree determining process including: 
when the received status information includes the deterioration degree information, determining the deterioration degree information included in the status information as the specific deterioration degree information (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced); and 
generate notification information when the determined specific deterioration degree information is equal to or more than a threshold stored in a memory of the information processing device, the notification information including at least one of information representing that the rechargeable battery needs to be replaced or maintained and information representing that the printer needs to be replaced (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, dynamic parameters of consumable components are monitored by client 124 and thresholds can be used to determine whether a consumable needs to be replaced, such a threshold may be the age of a peripheral, remaining life of a battery, etc.). 
Nozawa discloses the status information including usage information regarding use of a rechargeable battery that deteriorates with use of the printer; perform a deterioration degree determining process to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery from deterioration degree information of the rechargeable battery, the deterioration degree determining process including: when the received 41 monitors rechargeable batteries 50A and 50B, acquires charge capacity and determines the level of charge for each battery and the predicted life span of the batteries, all of the above can be displayed to a user, in addition to a notification to replace a battery when it’s life cycle has ended).
Kanada discloses a second controller, wherein the intermediary device is external to a printer, the second controller configured to: 
transmit a request for transmission of status information to the printer via the second communication interface, the status information including usage information regarding use of a particular member that deteriorates with use of the printer (see paras 21 and 33, status reporting unit 220 is a program module for causing PC 10 to execute a function for periodically obtaining status information from printer 20); 
receive the status information transmitted by the printer, via the second communication interface (see paras 21 and 33, status reporting unit 220 is a program module for causing PC 10 to execute a function for periodically obtaining status information from printer 20); and 
transmit the received status information to the management server via the second communication interface (see para 33, PC 10 sends printer status information to server 30); and


Regarding claim 18, She discloses a communication system comprising: 
a management server (see Fig. 1 cloud server 40); and 
at least one intermediary device (see Fig. 1, mobile terminals 10 and 20) comprising: 
at least one communication interface (see paras 22-23, mobile terminals 10 and 20 contain a communication interface); and 
at least one controller configured to: 
transmit a request for transmission of status information to a printer via the at least one communication interface (see para 50, mobile terminal 20 can obtain status information directly from cloud printer 30); 
receive the status information transmitted by the printer, via the at least one communication interface (see para 50, mobile terminal 20 can obtain status information directly from cloud printer 30).
She does not disclose expressly the status information including usage information regarding use of a particular member that deteriorates with use of the printer, She does not disclose expressly the status information including usage information regarding use of a rechargeable battery that deteriorates with use of the printer; perform a deterioration degree determining process to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery from deterioration degree information of the rechargeable battery, the deterioration degree determining process including: when the received status information includes the deterioration degree information, determining the deterioration degree information included in the status information as the specific deterioration degree 
Beiriger discloses at least one controller, wherein the at least one intermediary device is external to a printer, the at least one controller configured to: 
transmit a request for transmission of status information to the printer via the at least one communication interface, the status information including usage information regarding use of a rechargeable battery that deteriorates with use of the printer (see Fig. 9 and col 2 line 65-col 3 line 3, col 3 lines 13-20 and 54-63, col 4 lines 5-8 and 26-33, and col 5 lines 1-5, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health);
receive the status information via the first communication interface (see Fig. 9 and col 2 line 65-col 3 line 3, col 3 lines 13-20 and 54-63, col 4 lines 5-8 and 26-33, and col 5 lines 1-5, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health); and 
perform a deterioration degree determining process with the at least one controller to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery in a method differing depending on whether the received status information includes the deterioration degree information of the rechargeable battery (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced), 
the deterioration degree determining process including: 
when the received status information includes the deterioration degree information, determining the deterioration degree information included in the status information as the specific deterioration degree information (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, client device 124 receives operational status and overall health of the peripherals 136 and/or their constituent components, such as battery level or health, and uses this information to determine if a component needs to be replaced); and 
generate notification information when the determined specific deterioration degree information is equal to or more than a threshold stored in a memory of the information processing device, the notification information including at least one of information representing that the rechargeable battery needs to be replaced or maintained and information representing that the printer needs to be replaced (see col 4 lines 49-53, col 8 lines 31-42, col 12 line 59-col 13 line 21, and col 13 line 42-col 14 line 11, dynamic parameters of consumable components are monitored by client 124 and thresholds can be used to determine whether a consumable needs to be replaced, such a threshold may be the age of a peripheral, remaining life of a battery, etc.).
Nozawa discloses the status information including usage information regarding use of a rechargeable battery that deteriorates with use of the printer; perform a deterioration degree determining process to determine specific deterioration degree information indicating a deterioration degree of the rechargeable battery from deterioration degree information of the rechargeable battery, the deterioration degree determining process including: when the received status information includes the deterioration degree information, determining the deterioration 41 monitors rechargeable batteries 50A and 50B, acquires charge capacity and determines the level of charge for each battery and the predicted life span of the batteries, all of the above can be displayed to a user, in addition to a notification to replace a battery when it’s life cycle has ended).
Kanada discloses transmit a request for transmission of status information to a printer via the second communication interface, the status information including usage information regarding use of a particular member that deteriorates with use of the printer (see paras 21 and 33, status reporting unit 220 is a program module for causing PC 10 to execute a function for periodically obtaining status information from printer 20), 
generate notification information based on the usage information included in the received status information, the notification information including at least one of information representing that the particular member needs to be replaced or maintained and information representing that the printer needs to be replaced (see para 33, printer status information is used to generate notification display regarding ink tank replacement); and 
transmit the generated notification information to the management server via the at least one communication interface (see para 33, PC 10 sends printer status information to server 30).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the external device that determines the need for a 
The suggestion/motivation for doing so would have been to provide a system with greater flexibility in obtaining printer status information thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Beiriger, Nozawa, and Kanada with She to obtain the invention as specified in claims 17 and 18.

Regarding claim 19, She further discloses wherein the at least one intermediary device comprises: 
a first intermediary device (see Fig. 1, mobile terminal 10); and 
a second intermediary device (see Fig. 1, mobile terminal 20), 
wherein the first intermediary device comprises: 
a first communication interface included in the at least one communication interface, the first communication interface being connected with an Internet (see paras 22-23, mobile terminal 10 contains a communication interface and communicates with other devices via the Internet); 42and 
a first controller included in the at least one controller, 
wherein the second intermediary device comprises: 
a second communication interface included in the at least one communication interface, the second communication interface being connected with the printer via a communication network connected with the Internet via a gateway device (see paras 22-23, mobile terminal 20 contains a communication interface and communicates with other devices, such as cloud printer 30, via the Internet); and 

transmit the request for transmission of the status information to the printer via the second communication interface (see para 50, mobile terminal 20 can obtain status information directly from cloud printer 30); 
receive the status information transmitted by the printer, via the second communication interface (see para 50, mobile terminal 20 can obtain status information directly from cloud printer 30); and 
transmit an HTTP request including the received status information to the first intermediary device via the second communication interface (see para 52, mobile terminals 10 and 20 can communicate printer status information to each other via the Internet and a messaging service), and 
wherein the first controller is configured to: 
receive the HTTP request including the status information from the second intermediary device via the first communication interface (see para 52, mobile terminals 10 and 20 can communicate printer status information to each other via the Internet and a messaging service); and 
Kanada further discloses transmit the notification information to the management server via the first communication interface (see para 33, PC 10 sends printer status information to server 30).

Claims 21 and 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beiriger, Nozawa, and She as applied to claim 1 above, and further in view of Blanchard Jr. et al. (US 2006/0242030).
21, Beiriger, Nozawa, and She do not disclose expressly wherein the specific deterioration degree information is determined based on the number of charging times of the rechargeable battery.
Blanchard discloses wherein the specific deterioration degree information is determined based on the number of charging times of the rechargeable battery (see para 38, a panel can display the number of recharge cycles left on a battery to help the user determine how much battery life is left).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the number of recharge cycles left on a battery, as described by Blanchard, with the system of Beiriger, Nozawa, and She.
The suggestion/motivation for doing so would have been to help prevent printer failure and reduce downtime of a printing device thereby increasing system efficiency.
Therefore, it would have been obvious to combine Blanchard with Beiriger, Nozawa, and She to obtain the invention as specified in claim 21.

Regarding claim 22, Nozawa further discloses herein the number of charging times are an integrated number of charging times, and wherein the integrated number of charging times are calculated by integrating a number of 80% charges and a number of 100% charges (see paras 89-93, the control unit 41 determines that charging the storage battery units 50A and 50B is completed when the charge capacity is equal to or greater than a predetermined value, this value could be 80% charge or 100% charge).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677